Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This communication is responsive to the amendment filed 4/26/2022.
2.	Claims 2-25 are pending in this application. Claims 2, 10 and 18 are independent claims. 
3.	Claims 2-25 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest an electronic device including instructions for: while in a normal mode of operation: displaying a first icon in a first position of the touch-sensitive display; and detecting a touch input corresponding to a gesture on the touch-sensitive display; in response to detecting the touch input corresponding to the gesture on the touch- sensitive display, entering a user interface reconfiguration mode; while in the user interface reconfiguration mode: detecting movement of the touch input from the first position to a second position on the touch-sensitive display, wherein the detected movement of the touch input causes the first icon to be moved from the first position to the second position on the touch-sensitive display; and detecting a swipe gesture on the touch-sensitive display; and in response to detecting the swipe gesture on the touch-sensitive display, exiting the user interface reconfiguration mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174